454 F.2d 176
UNITED STATES of America, Appellee,v.Jack Braton TOMLIN, Appellant.
No. 71-1417.
United States Court of Appeals,Ninth Circuit.
Jan. 18, 1972.

Richard L. Romano (argued), San Francisco, Cal., for appellant.
Richard L. Jaeger, Asst. U. S. Atty.  (argued), Robert L. Meyer, U. S. Atty., Eric A. Nobles, Asst. U. S. Atty., and Chief, Criminal Div., Los Angeles, Cal., for appellee.
Before ELY and HUFSTEDLER, Circuit Judges, and TAYLOR, District Judge*.
PER CURIAM:


1
In a seven-count indictment, Tomlin was charged with offenses proscribed by the National Firearms Act, 26 U.S.C. Secs. 5841(a) and 5861(d).  He pleaded guilty to one of the counts and now appeals from the judgment of conviction.  His contention is that the pertinent provisions of the Act are unconstitutional, infringing upon his alleged right to bear arms under the Second Amendment and upon powers reserved to the States under the Tenth Amendment.


2
The two arguments made by Tomlin are undermined by controlling precedent.  See, e. g., United States v. Freed, 401 U.S. 601, 91 S. Ct. 1112, 28 L. Ed. 2d 356 (1971); United States v. Miller, 307 U.S. 174, 59 S. Ct. 816, 83 L. Ed. 1206 (1939); Sonzinsky v. United States, 300 U.S. 506, 57 S. Ct. 554, 81 L. Ed. 772 (1936).


3
Affirmed.



*
 The Honorable Fred M. Taylor, United States District Judge for the District of Idaho, sitting by designation